 L.C.C. RESORT, INC.L.C.C.Resort,Inc. d/b/a Laurels Hotel and CountryClubandLocal 343, Hotel&Restaurant EmployeesandBartendersUnion,AFL-CIO.Cases3-CA-2950,-2, -3, -4, -6,-7,-8,-9,-10,-11, -12,-15, -16, and -17September 21, 1971SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn March 26, 1971, Trial Examiner Joseph I.Nachman issued a Supplemental Decision, attachedhereto, finding that specific amounts of backpay beawarded to certain employees of the Respondent.'Thereafter, the Respondent filed exceptions to theTrialExaminer's SupplementalDecision and asupporting brief and the General Counsel filedexceptions to the Trial Examiner's SupplementalDecision.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision,2 the exceptionsand brief, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modifiedbelow.3SUPPLEMENTAL ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,L.C.C. Resort, Inc. d/b/a Laurels Hotel and CountryClub, its officers,agents, successors,and assigns, shalliOn April 8,1968, the NationalLaborRelations Board issued aDecision and Order in which the Board directed the Respondent,inter aha,to offer each of the eight employees full reinstatement to his former orsubstantially equivalent position,and make each whole for any loss of paysufferedby reason of Respondent'sdiscrimination 170 NLRB 1140Thereafter,Respondent entered into a stipulation with the GeneralCounsel thatthe latter should institute abackpay proceedingand, after adecision by a Trial Examiner as to the amount of backpay due, that issuewould be subject to review by the Board,and, should judicial proceedingsthereafter become necessary,the only issue before the appellate courtwould be the correctness of the backpay computations,Respondentconceding that the Board's Order of April 8,1968, was in all respects validand proper On May 11,1970, the General Counsel issued his backpayspecificationsSubsequently,deeming the Respondent'sanswer theretoinsufficient,theGeneral Counsel on June 18,1970,moved for an orderthat the specifications be deemed true, that the affirmative defenses bestricken,and for summary judgment After issuance of an Order To ShowCause and considering the responses thereto in light of the pleadings, TrialExaminer William W.Kapell, on August 12, 1970,issued a Decision on theGeneralCounsel'smotion,inwhich he recommended that, as theRespondenthad affirmativelyalleged in its answer that the discriminateesfailed to seek available interim employment and that they absentedthemselves from Respondent'sgeographical area during part of the241make the employees involved in this proceedingwhole by payment to them of the amounts set forthopposite their names in the Supplemental Order in theTrialExaminer's Supplemental Decision attachedhereto.CHAIRMAN MILLER,dissenting:In my view, the backpay computation with respectto employee Sturm is contrary to logic and to Boardprecedent. Sturm is eligible for backpay during thesecond and third quarters of 1966. On June 10, 1966,Sturm shipped out on a passenger vessel and was soemployed until July 7. He was paid in full for hisservices on the voyage at the completion of thevoyage, and the entire sum was credited as interimearnings for the third calendar quarter. The Respon-dent excepts to that treatment of Sturm's earnings andargues, alternatively, that the wages should either bepro-rated or that Sturm should be treated as unavaila-ble for work from June 10 until the end of the quarter.The Trial Examiner rejected both arguments andheld, in effect, that Sturm was available for work,unemployed, and eligible for backpay during the 20days he was at sea. The majority affirms thatdetermination.Although no objection can be made to the practiceof crediting interim earnings in the quarter whenreceived, it seems ill advised to treat as available forwork a man who is actually employed full time in ajob distinguished only by the fact that compensationwillbe deferred, and Board precedent is to thecontrary.Brown and Root, Inc.,132NLRB 486,involved the problem of interim earnings for anemployee whose sole employment after discharge wasfarming. The employee worked his farm, plantedcrops, and reported no income in any quarter otherthan the quarter in which the crops were harvestedand marketed. The Trial Examiner held that theemployee should be credited with interim earningsbackpay period,a hearingbe heldto afford the Respondentan opportunityto examine the discrimmatees in support of its affirmative defenses On thesame date the Board issued an order transferring the case to the Board.Subsequently, on August 24, 1970, theBoard issued an order rescinding itsorder transferring the case,and the matter was returned to the RegionalDirectorfor Region3 to complywith Section102 26 of theBoard's Rulesand Regulations.2In additionto adoptingthe Trial Examiner's reasons for creditingJoachim Sturm'searningsfor workperformed between June10 and July 7to the thirdquarter of 1966, we are of the opinion that the question ofwhether oneformula of computation is preferable to another does not turnon the questionof whetherthe computation favors the employer or theemployeeThat could changefrom case to case.Sound administrativepractice,we believe,requires that we adhere as a matter ofpolicy to theSocial Security Administration's practice in this area and not attempt to gobehind their policyWere we to accept the Employer's argument here wewould be creating very difficultcomplianceproblems forour RegionalOffices by attemptingto go behind social securityreports anddeterminewhen wageswere earned rather than when theywere received3We do not adopt the Trial Examiner'sfindings that counsel forRespondentalso appeared before theBoard as counsel for Grossinger's ina prior matter before the Board,as it is notsupported by the record.193 NLRB No. 26 242DECISIONSOF NATIONALLABOR RELATIONS BOARDonly for the calendar quarter in which he realizedincome from the sale of crops.Supra,534. The Boardexpressly disavowed that means of computation andin an effort to assign some reasonable value to theemployee's farm labors, credited him with an amount"equal to the average Arkansas farm laborers' incomeduring the period [he] worked on this farm."Supra,500.The only feature which distinguished Sturm'ssituation in the instant case is that the record disclosesthe amount of his interim earnings and, therefore, nofictional computation is necessary. TheBrown andRootcase seems clearly to require either that Sturm'searnings be pro-rated or that he be treated asunavailable for work after June 10 of the secondquarter.While utilizing records as to actual receipt ofearnings in any given quarter normally provides aconvenientadministrative technique formakingbackpay computations and works no basic injustice,where it is demonstrated that the use of that rule ofthumb produces an illogical and substantially errone-ous result,we should not hesitate to make anappropriate adjustment. Here we have not only ashowing that our rule of convenience does not fit thefacts of the case but we also have all the factsnecessary to make the required adjustment. In myview, themajority errs in ignoring this set ofcircumstances and instead permitting a mechanisticapplication of a practice which, in this case, has beenshown to operate unfairly and illogically.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEJOSEPH I.NACHMAN,Trial Examiner:This proceeding todetermine backpay was tried before me at Monticello, NewYork,with all parties present and represented,on October13, 14, and 15, and on November 9 and 10,1970, on theGeneral Counsel's Backpay Specifications issued May 11,1970.1 At the trial all parties were afforded full opportunityto adduce relevant evidence,to examine and cross-examinewitnesses,to argue orally on the record,and to submitbriefs.Oral argument was waived.Briefs submitted by the,On December3, 1970,I issued an order reopeningthe record solelyfor the purpose of receiving a stipulation of the parties with respect to thenumber of employees in the classifications hereinvolved hired byKiameshaConcord,a competitor of Respondent,during thebackpayperiod.The stipulation has been marked"TrialExaminer's Exhibit I," andfiled with the record.2 In one respect the transcript herein needs explanation because it doesnot, andcannot fully,reflect whatactuallyhappened.At page 534 of thetranscript General Counsel's representative was speaking to some positionhe was urging.As the transcript reflects, Respondent's counsel interruptedthe General Counsel to assert his objection to General Counsel's remarks.What the transcript does not reflect is that when counsel for Respondentarose he pounded the metal table at which he was seated with either his fistor the palm of his hand and made his remarks in a shouting voice. It wasbecause of this conduct that I told counsel to sit down and be quiet untilGeneral Counsel and Respondent, respectively, have beenduly considered.Upon the entire record in the case,2 including myobservation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGS OF FACTBackground and Settings of the IssuesOn April 8, 1968, the Board adopted (with modificationsnot here material)the findings,conclusions,and recom-mendations of Trial Examiner Ricci that L.C.C. Resort,Inc.,d/b/a Laurels Hotel and Country Club (hereinRespondent or Company), violated Section 8(a)(3) and (1)of the National Labor Relations Act, as amended (hereinthe Act), by discriminatorily discharging eight employees.By way of remedy, the Board directed Respondentinter aliato offer each of the eight employees full reinstatement to hisformer or substantially equivalent position, and make eachwhole for anylossofpay suffered by reason ofRespondent's discrimination. 170 NLRB No. 113.3On May 11, 1970, the General Counsel issued hisBackpay Specifications.4 On June 8, 1970, Respondent fileditsanswer to the Backpay Specifications, denying theallegations thereof, putting the General Counsel to hisproof, and affirmatively alleging that each discriminateefailed to use reasonable diligence in seeking work duringthe backpay period and that, had such diligence been used,the interim earnings of each employee, in each quarterlyperiod,would have at least equaled the pay they wouldhave earned had they not been discriminatorily dischargedby Respondent. Deeming Respondent's answer insuffi-cient, the General Counsel, on June 18, 1970, moved for anorder that the Specifications be deemed true, that theaffirmative defenses be stricken, and for summary judg-ment.After issuance of an order to show cause andconsidering the responses thereto in light of the pleadings,TrialExaminer Kapell, on August 12, 1970, issued aDecision on the General Counsel's motion, holding thatRespondent's general denial of the formula pursuant towhich the General Counsel computed the gross backpaydid not conform to the requirements of Section 102.45 ofthe Board's Rules and Regulations, that the motion to deemthe allegations of the Specifications with regard to thecomputation of gross backpay be granted, and thatRespondent be "precluded from introducing any evidencecontroverting said allegations of the Specifications."Additionally, Trial Examiner Kapell concluded:hewas given an opportunity to reply. Another example of counsel'sbehavior at the trial was his threat to filibuster the trial,apparently becausehe was not happy with a ruling I made.See transcript page 392.3No proceeding for enforcement or review of the Board's Order wasinstituted.Instead,Respondent entered into a stipulation with the GeneralCounsel that the latter should institute a backpay proceeding and, after adecision by a Trial-Examiner as to the amount of backpay due, that issuewould be subject to review by the Board;and, should judicial proceedingsthereafter become necessary,the only issue before the appellate courtwould be the correctness of the backpay computations, Respondentconceding that the Board'sOrderof April8, 1968,is in all respects validand proper.4By letter dated June 7, 1968,Respondent offered each discriminateereinstatementasof July 1, 1968. Only Hartmut Sturm acceptedreinstatement. L.C.C. RESORT, INC.It appears, however, that Respondent has affirma-tively alleged in its answer that the discriminatees failedto seek available interim employment, and that theyabsented themselves from Respondent's geographicalarea during part of the backpay period. The law is wellsettled that the employer must establish such defensesby the preponderance of the evidence.5 These matters,however, arewithin the knowledge of the discriminatees,not the employer. W bile the employer must raise this issuein his answer in mitigation of damages, it does notfollow that he should be required to come forward withevidence by producing the discriminatees. Nor would itbe a great hardship on the General Counsel to producethem. I, therefore, conclude that Respondent should beafforded an opportunity to examine the discriminateesat a hearing in support of its affirmative defenses, andthat the General Counsel should produce them for thatpurpose. . .. It, accordingly, follows that the motion tostrike the alleged affirmative defenses should be, andhereby is, denied, that the motion for summaryjudgment should be, and hereby is, denied, and that ahearing herein be set for the purpose and reasons setforth above.3SeeN L R.B v Mooney Aircraft, Inc,366 F.2d 809 (C.A. 5);N L R B v Miami Coca-Cola Bottling Co,360 F.2d 569 (C.A. 5),N LR B v Mastro Plastics Corp,354 F 2d 170 (C.A. 2), cert. denied 384U S. 972Respondent'did not seek Board review of the aforemen-tioned Decision.The Issues Litigated at the HearingIn presenting his case the General Counsel called andexamined each of the eight discriminatees with respect tohis employment and efforts to secure employment duringthe backpay period, and Respondent cross-examined themin that general area. For its case, Respondent called threewitnesses,and enteredintoa stipulation with the GeneralCounsel.Allof the testimony offered by Respondentrelated to its general defense that each of the discriminateesfailed to use reasonable diligence in seeking employmentduring the backpay period.The gross backpay as computed in the Specificationsbeing deemed admitted, and except as hereafter specificallydealt with no issue being raised by Respondent as to theinterim earningsdetailed in the Specifications, there is noreason to repeat here the computations pleaded by theGeneral Counsel; such computations being incorporatedhere by reference. For clarity in presentation, the evidencedealing with the efforts of each discriminatee to obtainemployment during the backpay period will be detailed,and in the course thereof any defenses relating only to aspecific employee will be stated, and that issue disposed of.Louis CrossleyThe backpay period for Crossley, who had beenemployed by Respondent as a waiter, runs from June 5,1966, through June 30, 1968, except that the GeneralCounsel makes no claim for backpay for the first andsecond quarters of 1967 or the first and second quarters of1968.5At Post & Paddock the owner stated that most of her help had beenhired, but she did have an opening for a bartender. As Crossley had no243Immediately following his discharge by Respondent,Crossley notified the Local Union at Monticello that hewas available for work, and shortly thereafter filed anapplication with Dependable Employment Agency (hereinDependable), a private employment agency in the Monti-cello area specializing in providing employees to resorthotels in that area. He did not, however, register with theNew York State Employment Service. About a week or twofollowing his discharge, the Union referred Crossley to theConcord Hotel (herein Concord), to work a lunch meal.While there, Crossley filed an application for employmentwith Concord, but was told by the latter that there were noopenings for steady help because very little hiring was doneafter theMemorial Day holiday. In the next few weeksCrossley applied for work to several restaurants and hotelsin theMonticello area, including Post & Paddock,5Waldman's, Raleigh's, and Pines, resort hotels in theMonticello area, as well as Host Farms at Lancaster,Pennsylvania. Early in July 1966, Crossley obtained part-time employment at Gage's Diner where he worked mainlyafter 3 a.m., cleaning floors, doing maintenance work,cooking, and working the counter. While working at Gagehe continued to check with the Monticello Local regardingavailable work, but nothing was available. In December1966, Gage notified Crossley that the season was over andthere was no further need for his services. Crossley then leftforMiami, Florida, where he obtained employment at theFontainbleauHotel,where he had previously worked,being put to work shortly after January 1, 1967. Crossleyremained on this job until the end of May 1968. However,during the summer of 1967, while Crossley remained on thejob, his earnings at the Fontainbleau were substantiallyreduced from what they had been in the preceding winterand spring. The end of May 1968, Crossley terminated hisemployment with the Fontainbleau to take employmentwith the Gideon Putnam Hotel, Saratoga Springs, NewYork, where his interim earnings were in excess of the grossbackpay for the quarter involved.Richard TonnTonn's backpay period is from May 27, 1966, the date ofhis discharge, to September 6, 1966, when he left the area toattend school as a full-time student, and from December23, 1966, through December 31, 1966, when he returned tothe area for the Christmas vacation, and sought work forthat period. No backpay is claimed after the fourth quarterof 1966.Immediately following his discharge by Respondent,Tonn communicated with the Local's business agent,asking the latter to obtain work for him for the summer.During the month of June, Tonn obtained a temporaryassignment at the Concord, which lasted only I day. Alsoduring the month of June, Tonn went to Raleigh's, Pines,and Kutcher's, all hotels in the Monticello area, where hespoke to the maitre d' concerning employment as a waiteror busboy, but was told that no work was available.Additionally, Tonn filed an application for work at thelocal post office, but was told that he would be called onlyin the event of an emergency, and he was in fact nevercalled.On June 22, Tonn obtained employment atexperience in that work he didnot qualify for the job. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDMonticello Cab Company, where he worked for 1 week,leaving that job because he regarded the cabs as unsafe.6Following his work at the cab company, Tonn again talkedwith the business agent of the Local regarding possibleemployment, again visited Raleigh's and Kutcher's, andhad a friend make inquiry at Grossinger's but no workmaterialized.On August 22, through the business agent ofthe Local, Tonn obtained employment at the Monticelloracetrack as a meatcutter and was so employed untilSeptember 6, when he left that job to attend school as a full-time studentat the University of Miami; being then in histhird year. As was his practice in prior years, Tonn, wholived in theMonticello area, returned home for theChristmas-New Year school vacation and, as he had in thepast,applied for work during the holiday period atRespondent, but was told by Lowenthal, an admittedsupervisor, that ". . . there was no need for him." 7 Duringthis period also, Tonn applied to Kutcher's and Raleigh's,and spoke to the Union's business agent relative to possibleemployment during his vacation period, but was unable toobtain such. There is no evidence that Tonn registered withtheNew York State Employment Service, or with anyprivate employment agency.8Robert KarosusThe backpay period for Robert Karosus as pleaded bythe General Counsel runs from May 30, 1966, the day of hisdischarge, toMarch 8, 1967.9 Immediately following hisdischarge Karosus, whose home is in Carbondale, Pennsyl-vania,and while employed by Respondent was providedwith lodging by the latter, telephoned the Union's businessagent,and asked for work. The business agent told Karosusthat no work was available, but that he might call back thefollowing week. Karosus then left for Carbondale, andseveral days later applied for unemployment benefits, butlearned that he was not eligible. Karosus registered,however, for any available work. The following day as aresult of a telephone call to the business agent, Karosusobtained a weekend job (Friday through Sunday) at theConcord. Returning to Carbondale upon completion of theConcord job, Karosus went to several industrial plants inCarbondale area,'° but was unable to find work. Karosusthen went to the Monticello area where, in addition totalking to the business agent regarding possible work, hewent to Grossinger's, Brown's, and Raleigh's hotels,speaking either to the maitre d' or a dining room captain ateach place about work, but was told none was available.11The first 2 weeks in July, Karosus was on National Guardduty, and upon completion of that duty went to Bingham-ton, New York, where he applied to several industrial firmsfor work, but was unable to obtain employment.12 Duringthe first week of August, Karosus obtained employmentwith Griffie-Culp Corporation, a contractor engaged in the6Tonn credibly testified that the cabs were at the time about 8 yearsold, and the one assigned to him during the week he worked caught fire onone occasion,and on another the brakes failed to operate.His testimony inthis regard is uncontradicted.7This latter finding,and my finding as to Lowenthal's supervisorystatus, is based on the findings in the unfairlabor practicecase. 170 NLRBNo. 113.8 Based on the uncontradicted and credited testimonyof Tonn.9The reason for the termination of the backpay period on that date isnot disclosedby the record.10EasternWood, Kendrick's, and Cross Engineering.constructionof a housing development at Kingston,Pennsylvania, as a sheetrock finisher, and continued at thatjob until its completion in early October. Upon completionof this job, Karosus again communicated with the Unionrelative to possible employment, and again visited industri-al operations and the employment service at Carbondale.On this occasion the employment office gave Karosus atelephone number to call for possible employment as asheetrock finisher.When Karosus communicated with thisemployer he was told that there was no work available. InJanuary 1967, Karosus became eligible for unemploymentbenefits and registered with the Service for that purpose. Hevisited the office of the Employment Service each weekthereafter until June 1, 1967, but was never referred to apossible job.13Joseph KarosusAlthough the General Counsel pleads the backpay periodfor this employee to be from May 30, 1966, the date of hisdischarge, to June 30, 1968, the Specifications made noclaim for backpay after the close of the third quarter in1966.Accordingly, I limit my findings to the second andthird quarter of 1966.JosephKarosus, like his brother Robert, lived atCarbondale, Pennsylvania, and returned there immediatelyafterhisdischargeby Respondent. Joseph Karosuspromptly registered with the State Employment Service atCarbondale, and informed the Service that he hadpreviously worked as a busboy, waiter, truckdriver, andwagon drill operator. He testified that he returned to theService eachMonday thereafter, but for what period oftime the record does not show. The uncontradicted andcredited testimony is that at no time did the Service referhim to any job. The evidence also shows that Karosus madeone or more telephone calls to the Union's business agentrelative to work in the Monticello area, but was told thatnone was available. Within a week following his dischargeby Respondent Karosus also telephoned John Barna,captain of waiters at Grossinger's, regarding work, but wastold "I can't touch you." In addition Karosus applied tovarious trucking companies and to Gillen Coal Companyand Eastern Wood Products Corp., all in the Carbondalearea. Although employment was not immediately available,Karosus did obtain employment with Gillen Coal early inAugust 1966, and in each quarter thereafter his interimearnings exceeded his gross backpay. Karosus admittedthat during his backpay period he did not apply to anyhotel or restaurant in the Carbondale area because no hotelexisted and the restaurants were of the counter variety thatdid not employ waiters. Karosus also admitted that hemade no applications to hotels or restaurants in Scranton,nor did he register with any private employment agency inthe area, because such did not exist.11At Grossinger's Karosus spoke to Stanley Straetsky. The latter wasnot called by Respondent to contradict Karosus's testimony.Itmay benoted that Counsel for Respondent also appeared before the Board asCounsel for Grossinger. SeeS.& H. Grossinger's, Inc.,156 NLRB 233,enfd. 372 F.2d 26 (C.A. 2). Counsel also appeared for PinesHotel,TXD-689-70, and Raleigh'sHotel, Case3-CA-3978.12Among the firms to which he applied were Agfa-Amsco; GeneralElectric; and Tri-City Construction.13As Karosus testified,and as the Specifications disclose, during thefirst quarter of 1967, he worked 2 days for Griffie-Culp doing repair work,and 2 weekends at Raleigh's Hotel. L.C.C. RESORT, INC.Martin GartellAlthough the General Counsel pleads Gartell's backpayperiod as running from June 1, 1966, the date of hisdischarge, through June 30, 1968, backpay is claimed onlyfor the second and third quarters of 1966.Upon discharge by Respondent on May 30, and havingno place to stay in the Monticello area, Gartell went toAllentown, Pennsylvania, where his mother then lived Fora short period of time he got odd jobs such as mowinglawns, and did some extra work for his uncle for which hewas not paid wages as such, but was given a few dollarsspending money. Gartell credibly testified that the totalamount that he got from the odd jobs and from his uncledid not exceed $10 or $11.14 About mid-June 1966, Gartellobtained temporary employment for 2 weeks, and then apermanent job on which he began work about July 1, andcontinued on the latter job until sometime in August 1966,when he entered the military service. No backpay isclaimed after the third quarter of 1966.Hartmut SturmThe General Counsel pleads the backpay period for thisemployee as running from May 2, 1966, the date of hisdischarge, through June 30, 1968, when he was offered andaccepted reinstatement to his former job at Respondent.Backpay is claimed for each quarter except the secondquarter of 1967, when admitted interim earnings exceededgross backpay.Promptly following his discharge, Sturm registered withtheMonticello office of the New York State EmploymentService,and went to hotels and restaurants in theMonticello area seeking employment. Among the establish-ments Sturm visited was Kutcher's Hotel & Country Clubwhere he spoke to one known to him as "Big John," whostated that he need a roast cook and a breakfast cook, andasked that Sturm wait while he talked to Milton Kutcher. Ina short time "Big John" returned and told Sturm, "the wayit sounds you won't get a job here." Sturm also applied toMonticello Diner where ajob was available which requiredthat he do butchering and baking,15 and as he had no priorexperience in those fields he felt himself unable to take thatjob. Sturm then applied to and obtained employment withJoe'sVilla, starting work there about mid-May, and heworked for about a month and a half. Sturm testifiedwithout contradiction that he took this job at a salary of$125 a week with a promise that at the beginning of summerhis salary would be increased by $25 weekly, and that whenthe time arrived and he asked about the increase he wastold that two people could be hired for that price, and thathe (Sturm) took this as a dismissal. Shortly thereafter Sturmobtained employment at Tuzzeo's Restaurant, as a cook.The job, however, was only for the summer, and would endwith Labor Day. Accordingly, during the summer monthsSturm looked for work to commence after Labor Day, and14Although the amount so earned is not credited by the GeneralCounsel in his computations of interim earnings, he did credit the sum of$11 in the second quarter of 1966, as having been earned for work at theConcord Hotel The evidence shows, however, that Gartell performed thework at the Concord prior to his discharge, and, although reflected in thesocial security report for the second quarter of 1966, these wages are notinterim earningsfor which Respondent is entitled to credit The amountwhich Gartell received from the odd jobs and that his uncle gave himoffsets the amount which the General Counsel improperly included, and no245found such a job at a restaurant known asHomestead inBridgeville,New York. Sturm reported for this jobimmediately after Labor Day and worked for about 2months, when thejob terminated for lack of work.While employed at Old Homestead, Sturm soughtemployment as a cook aboard luxurycruiseshipsoperatingout of New York City. To do this it was necessary that hesecure the requisiteseamen's papers and becomea memberof the National Maritime Union. The latter involved anoutlay of $150 for initiationfees,and 2 months'dues inadvance of $30 per month. In addition Sturm was requiredtomake about eight trips from Monticello to New YorkCity costing about $15 per trip for food,gas, oil, tolls, andparking.About half of these trips required that Sturmremain overnight, which involvedhotel expensesof about$10 per night. Additionally, Sturm incurredexpenses ofabout $12 for telephonecalls.BecauseSturm had noseniority and the hiring hall was operated strictly onseniority, there weretimeshe went to New York to fill apossible call only to be beaten out by one with greaterseniority. Sturm made two trips for Grace Lines of 28 dayseach; the firstbeginningin the latter days of December1966, and the other dunng the second quarter of 1967.i6During these cruises Sturm received no pay, but, uponreturning to New York at the end of the cruise, he was paidthe full amount of hisearningsdunng theentire cruise. Oneach cruise Sturm wasa relief manfor some regular GraceLines employee who, for some reason, did not wish to makethe particular trip. At the end of the second trip Sturm,because of his low position on the senioritylist,was unableto obtain further employment with Grace Lines, andreturned to theMonticelloareawhere he obtainedemployment for thesummerseason with Tuzzeo'sRestau-rant.When the season terminated with Labor Day 1967,and the job at Tuzzeo's came toan end,Sturm obtainedemployment at Roack's Tavern, and was working there inJune 1968, when Respondent offered and Sturm acceptedreinstatement to his formerjob.Paul BesdanskyThe General Counsel pleads the backpay period for thisemployee as running from May 13, 1966, the date of hisdischarge by Respondent, through June 30, 1968, exceptthat no backpay is claimed from February 7 through June30, 1967, the period Besdansky was in the military service.Immediately following his discharge onMay 13,Besdansky informed the Union's business agent that he wasavailable for work. However, Besdansky, by his ownefforts, obtained a job with Mountain Linen Company andbegan working there on June 17. In addition Besdanskyhad a part-timejob with Seymour Wahl, the operator of thecoffeeshopat PinesHotel, but this endeda few weeks laterfor lack of work. On the last workday before Labor Day1966, Besdansky terminated his employment with Moun-adjustment of the figures is necessary15The jobalso required that a manwork 12-14hours aday, 7 days aweek,and paid$25 a weekless than Sturm had been earning atRespondent.16Betweentheend ofhis employment with Old Homestead inNovember 1966, andthe time he began his first cruise in December 1966,Sturm registered with the Monticello office of the State EmploymentService,and reported there each week In addition,he unsuccessfullysought employment from various employers in the area. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDtarn Linen to return to college at Middletown New York,approximately 25 miles from Monticello,as a full-timestudent. On September 9, 1966, Besdansky was reemployedby Respondent as a part-time employee,17 and worked untilOctober 23, 1966, when he was again discharged byRespondent.18 Following this discharge, because hiscollegework was his primary consideration, Besdansky could seekonly part-time work. In an effort to obtain such he notifiedtheUnion'sbusinessagent of his availability for work;registeredat the Monticello Employment Office, reportingthere weekly for 3-1/2 months thereafter; and went to theConcord, Kutcher's, andRaleigh'shotels 19 seeking em-ployment, but wasnot successful.On February 7, 1967,Besdansky was inducted into the military service and uponhis discharge therefrom on June 30, 1967, returned to theMonticelloarea.Besdanskytestifiedthat upon his dis-charge from the service he made his availability for workknown to the Union'sbusiness agent,and applied toShanks, Olympic, Neville, and Fallsburghotels,20 but wastold no employment was available.21 Besdansky admits thatafter his discharge from the service he did not apply toMountain Linen for whom he worked during the summerof 1966, saying that he just did not think of it. The GeneralCounsel's Backpay Specifications do not show any interimearnings for Besdansky for the year after his discharge fromthe militaryservice.Joachim SturmAlthough the General Counsel pleads the backpay periodfor Joachim Sturm as running from May 1, 1966, the day ofhis discharge, through June 30, 1968, no backpayis claimedfor him after the fourth quarter of 1966.Promptly after his discharge by Respondent, Sturmregistered with the Monticello office of the State Employ-ment Service, and with the Jupiter Employment Agency inNew York City, which specializesin servicingthe hotelindustry, but did notregisterwith any private employmentagency in the Monticelloarea.About mid-May Sturmconferredwith a representative of General Foods andreceived a job offer which he rejected because the payoffered was only about $8,000 a year as compared to the$12,000 he wasearning atRespondent. About the sametime Jupiter Employment Agency told Sturm of a possibleshort-term job in New England, but he rejected this becauseof anticipatedmore permanent employment with Grace17DuringthispenodBesdanskyworked a 24-hourweek,mostly onweekendsis In itsDecision and Order inthiscase the Boardfound thatBesdansky'ssecond dischargewas alsodiscriminatorilymotivated. 170NLRB No. 113, section III, F.19Particularlywith respect to Raleigh's,Besdansky gave the name ofthe personwith whom hespoke, a Mr Sid Salkind.Respondent's counsel,who as aboveindicated represents Raleigh's, stated on the record that hewould callMrSalkindto testify, presumably to denyBesdansky'stestimony in thatregard,but that witness was not called20Besdanskygavethe nameor identityof the individual with whom hespoke at each of these hotels,but none of those personswas called byRespondent as a witness21Besdansky also testifiedthathe talked with Harold Streifer, theowner ofDependable Employment Agency,who was his next doorneighbor,regardingemployment,and that the latter promised to give hisrequest special consideration,but never gave him any referralHowever,Streifer testified that,whilehe saw Besdansky frequently, the latter neverdiscussed possible employment with him I resolve thisconflict bycreditingStreifer22To obtain this employment with Grace Lines Sturm made 7 to 10Lines.Early in June 1966, Sturm obtained employmentwith Grace Lines as a relief cook on the cruise liners. Thefirst such cruise on which Sturm worked was for a period of28 days which left New YorkJune10, returning to NewYork July 7. The custom and practice at Grace Lines wasthat employees received no pay while on the cruise, butupon return to New York were paid in full for all sumsearned while on the cruise. Grace Lines reported suchwages for social security purposes for the quarter in whichthey were actually paid.22 Sturm continued to work forGrace Lines until early September when, because of lack ofseniority, he became unable to obtain employment. On oneof his trips to New York seeking employment on the ships,he learned of possible employment with a country club inMiami Beach, Florida. After making an appointment,Sturm flew down to Florida for an interview, was hired, butgranted a 2-week period to transport his family and effectstoMiami Beach, reporting for duty about mid-October1966.23Contentions and ConclusionsExcept for one specific point hereafter discussed,Respondent'sbasiccontention is that none of thediscriminatees exercised due diligence in seeking employ-ment during the backpay period and all eight of thediscriminatees here involved should for that reason bedenied any backpay award. To support this contentionRespondent relies on the testimony of Harold Streifer,president of Dependable Employment Agency, and astipulation of counsel dealing with hiring at Concord Hotelduring the backpay period. Streifer testified, in substance,that his agency has been inbusinesssince about 1935, andis the largest employment agency in the Monticello areaspecializing in employment in resort hotels; that, based onhis experience, there would be available about 25 jobofferings daily duringthe summermonths (June-August),in the categories of waiters, busboys, and bellhops; and thatwhile such employment opportunities diminish substantial-lyafterLabor Day, because the hotels do not havesufficientguests, there wasneverthelessa good chance thatan experienced employee in the categories mentionedwould get a steady weekend job. Streifer was not asked anddid not explain why employee Crossley, whose testimony intrips from Monticelloto New York,on at least 5 of them being required tospend the night He testified that these trips cost$5 to $6 forgas; $2 fortolls; $3to $5 a day forparking, $20 to$25 a day for food andlodging,$150 forhis unionbook,and union dues in advanceof $30. The GeneralCounsel pleads these expenses in the second quarter of 1966 as totaling$220 Respondent introduced no evidence to contradict Sturm's testimonyin that regard23The General Counsel pleads Sturm's expenses during the fourthquarter of 1966 as$523. Sturm testified that such expenses consisted ofthreeor four trips to New York, at leastone of whichrequiredhim to stayovernight,at a minimum cost of$20 each;air fare to Miamiand return forhis interview,as well as food and lodging,costing about$125, therental ofa largeU-Haul trailercosting about$175, totransport his personal effects,about$25 a dayfor eachof 5 days the trip took, for foodand lodging;about$14 for tolls, and about $50 for gas and oil. While Sturm did notmention it,he obviouslyincurred the expense of wear and tear on his carfor thisjourney ofabout 1,500 miles.Respondent does not question any ofthese as legitimate items of interim expenses.Itdoes argue that Sturmshould notbe awarded backpayfor the 2 weekshe tookto report to theMiamijob I donot regard his action in that regard as unreasonable, andmade no deduction for that period. L.C.C. RESORT, INCthat regard I credit, and who did register with Dependableshortly after his discharge by Respondent, on June 5, 1966,never received ajob offer from or through Dependable.The stipulation of counsel above referred to, and uponwhich Respondent so stronglyrelies, is:During the period from June 1, 1966 through June 30,1968, inclusive, the Kiamesha-Concord, Inc. employednew cooks and a substantial number of new bellboysand waiters who had not previously worked for thathotel.Ido not regard the testimony of Streifer, nor thestipulationofcounsel,allofwhich is general andexceedingly speculative in nature, as sufficient to overcomethe specific evidence of the discriminatees, whom I credit,that they made application for employment to many of thehotels in the Monticello area, including the Concord, andwere told that there were no jobs available. In many ofthese instances the discriminatee gave the name or gave asufficient description of the individual with whom theyspoke, and, despite the fact that counsel for Respondentrepresents some of these hotels, not a single individual fromthose hotels was called to deny the testimony of thediscriminatees. Respondent's failure to call such witnesses,or explain the failure to call them legitimately gives rise tothe inference that the representatives referred to would notsupport Respondent's contention. As the Supreme Courtstated inInterstateCircuit v.United States,306 U.S. 208,226, "The production of weak evidence when strong isavailable can lead only to the conclusion that the strongwould have been adverse."It is undoubtedly true that a discriminatorily dischargedemployee has the duty to seek interim employment tominimizethe amount of backpay. But this principle ".. .does not require success; it only requires an honest goodfaith effort .. ." N.L R.B. v. Cashman Auto Company, etc.,223 F.2d 832, 836 (C.A. 1), enfg. 109 NLRB 720. And theburden of establishing that any discriminatee willfullyincurred a loss of earnings rests on Respondent.N.L.R.B. v.Mastro Plastics Corporation,354 F.2d 170, 178 (C.A. 2),cert. denied 384 U.S. 972;N L.R.B. v. Miami Coca-ColaBottling Company,360 F 2d 569, 575 (C.A. 5). This burden,I find and conclude, Respondent has wholly failed to carry.The one instance in which I find and conclude thatRespondent has established that the discriminatee with-drew himself from the labor market and was not in factseeking remunerative employment is Paul Besdansky. As24 Indeed, for the third quarter of 1966, his interim earnings were $900,almost 50 percent in excess of his gross backpay of $61225 In this connection it may be noted that during this period Besdanskydid not register with the State Employment Service And, as I haveindicated,whileBesdansky claimed that he talked with Streifer, whohappened to be his next door neighbor, about possible employment,Streifer denied that such a conversation occurred, and I have credited thelatter in that regard26 Such records were submitted by counsel for Respondent who movedthat they be made a part of the record and considered in support of thecontention now under consideration By my order of December 3, 1970,themotion to make said material a part of the record was taken underadvisement,tobe disposed of in this Decision Because for reasonshereafter stated I regard thematerial submitted by counsel to be irrelevantand immaterial, I now deny the motion to make it a part of the record Ihave, however, marked said material as Rejected Exhibit 1, and physicallylodged it with record so that Respondent may have review of my Decisionin that regard by the Board and a court of appeals, if it be so advised247above stated, Besdansky was discharged on May 13, 1966,and from that date until he entered the Armed Forces onFebruary 7, 1967, although he was during that period acollegestudent,nonethelesshad substantial interimearnings.24The evidence also shows that, when notemployed during that period, he applied to hotels in thearea,and registeredwith State EmploymentService.However, following his discharge from the Armed Forceson June 30, 1967, until the end of the backpay period,Besdansky had nointerim earnings.Although Besdanskytestified that following his discharge from the ArmedForces he applied to various hotels in the area for work, butwas told that no work was available,it isinconceivable tome that if he did apply that he would not have receivedsome work, even if only for an occasional weekend.25 Inshort, I am convinced and accordingly find that during theyear June 30, 1967, to June 30, 1968, Besdansky hadwithdrawn from the labor market to devote his full time tohis college studies. Accordingly I shall recommend that hebe awarded backpay only through the end of the firstquarter of 1967, as computed in the General Counsel'sSpecifications.The final contention advanced by Respondent deals withthe computation of backpay for Joachim Sturm. TheSpecifications plead that, for the second quarter of 1966,Sturm's gross backpay was $2,000 with $220interimearningsin that quarter offset byexpenses, leaving the netbackpay for the quarter as $2,000. For the third quarter of1966, the gross backpay is $3,000 and, becauseinterimearnings for the quarter were $3,565, thereisno netbackpay for the quarter. The interimearningsfor the thirdquarter resulted from Sturm's employment by Grace Lines,as a cook on theircruises outof New York. The payrollrecords from Grace Lines26 show that Sturm made threetrips for Grace Lines during 1966, each for a period of 28days.The first such trip left New York on June 10,returning on July 7, and for which Sturm received gross payof $1,139.77.27While on this trip Sturm received no money,but was paid the full amount of $1,139.77, less appropriatedeductions, upon his return to the port of New York.Respondent contends that, because 5/7 of hisearnings onthat trip was for services actually performed in June, thatamount should be regardedas interimearnings for thesecond quarter, to that extent reducing the net backpay forthat quarter.28 Alternatively, Respondent argues that, if itsaforementioned contention is rejected, then, for the27The other two trips left New York on July 8 and August 4, but theearningsfrom thosetrips are not involved in the contention counsel nowmakes28At first blushitwould seem that the rulefor whichRespondentcontends would not effectthe total netbackpay due,but simply transferthe liability from the second quarter tothe third quarter However,becausethere wasan excess of interim earnings in the third quarter, the figures donot work out that way Thus, if $814 10 (5/7 of $1,139 77)is regarded asinterim earningsfor the secondquarter,the net backpayfor thatquarterbecomes $1,185 90, and, if the $814 10 is thendeducted from $3,565interim earningsfor the thirdquarter asshown by theSpecifications, theinterim earningsfor the thirdquarter are$2,750 90 ($3,565 minus $814.10equals $2,750 90)As the gross backpay forthe third quarter is$3,000,deduction of $2,750 90, leaves netbackpay of $249 10, andthe total netbackpay for the second and thirdquartersis $1,395 ($1,145 90 plus $249 10equals $1,395), instead of $2,000 claimedin the Specifications, or areduction in net backpay of $605 AsRespondent makes no contentionwithrespect to the fourthquarter of1966, thosefigures are not discussed at(Continued) 248DECISIONSOF NATIONALLABOR RELATIONS BOARDpurpose of computing the gross backpay for the secondquarter, Sturm should be regarded as unavailable for workfrom June 10 to June 30. I find both contentions withoutmerit.Although I have not been cited to, nor has myindependent research revealed, any case in which theprecise issue was decided by the Board, its decision in F. W.Woolworth Company,90 NLRB 289, whichwas the initialpronouncement that backpay must be computed byquarters and that excess earnings in one quarter may not beused to offset a backpay liability for another quarter, setforth its reasons for the rule there announced. Among theconsiderations mentioned was the desire to avoid prejudiceto an employee's rights under the Social Security Act, andto conform with and facilitate the practices of the SocialSecurityAdministration. In this connection the Boardstated (90 NLRB at 293):In devising this method of computation, we have alsoheeded its concomitant effects upon [an employee's]rights and benefits under the Old Age and SurvivorsInsurance program of the Social Security Act. Paymentsto compensate for loss of wages, made in accordancewith the orders of this Board, are "wages" within themeaning of the Social Security Act. The Social SecurityAdministration is required to allocate such payments tothe particular quarter in which the money would havebeen earned; only thus can the employee's Old Age andSurvivors Insurance account be restored as eligibilityfor old age payments, as well as the measure of benefits,rest largely upon the number of quarters for whichwages, in the amount of $50 or more, are received inemployment covered by the Social Security Act. Ourpresentorder conforms with and facilitates theprescribed practice of the Social Security Administra-tion.All other things being equal, we desire to avoidprejudice to the employee's rights under other sociallegislation designed to "preserve the continuity andstability of labor remuneration."For this reason I find and conclude that, for the purpose ofdetermining the quarter in which interim earnings shouldbe credited, the determinative test is when were the wagesdue and payable under the labor contract or the employer'scustom and practice. Thus, if, under the contract orpractice, employees are paid on Thursday for all workperformed in the previous calendar week, the fact thatJanuary 1 happens to fall on Wednesday preceding paydaydoes not alter the fact that such wages were not due untiland were in fact paid on January 2, within the first calendarquarter of the following year, even though the work forwhich such wages were paid was all performed in the fourthquarter of the preceding calendar year.29 Such a ruleconforms not only to the practice under social security, butto the practice for income tax purposes as well.With respect to Respondent's alternative contention that,for the period from June 10 to June 30, Sturm must beregarded as not available for work, and that gross backpaycomputation should not include that time, it is plain thatRespondent overlooks two important facts. In the firstplace, by failing to file the proper answer, the amount ofgross backpay has been deemed admitted and may not benow questioned. Secondly, the term "unavailable forwork," as used in backpay proceedings, refers to one whohas, for one reason or another, withdrawn from the labormarket. Although Respondentargues(Br. p. 13) that tohold that Sturm was available for work between June 10and June 30"would go against all rules of law30 and logic,"I am unable to perceive how one can logically conclude thata manwho is actually working,and earning wages to reduceRespondent's backpay liability isunavailablefor work.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions,and the entire record in the case,and pursuant to Section10(c) of the National LaborRelationsAct, as amended, it isrecommended that the National Labor Relations Boardissue the following:SUPPLEMENTAL ORDERIt is hereby ordered thatRespondentL.C.C. Resort, Inc.,d/b/a LaurelsHoteland Country Club, forthwith pay tothe followingpersons backpayin the amount setoppositetheir respective names,as requiredby our Order of April 8,1968 (170 NLRB No. 113):Louis Crossley$2,180.00Richard Tonn763.00Robert Karosus826.00Joseph Karosus1,047.00Martin Gartell436.00Hartmut Sturm4,780.00Paul Besdansky635.00Joachim Sturm2,928.00Each of the foregoing sums shall accrue interest at the rateof 6 percent per annum,computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716. There shallbe deducted from each of the foregoing amounts,socialsecurity taxes,income tax withholding,and such otherdeductions as may be required by the laws of the UnitedStates or the State of New York.with respect to the fourth quarter of 1966, those figures are not discussed atcase the wages were available to the employee on December 31, and will bethis point.regarded as having been paid on that day.29This is not to say that if wages are under the contract or practice due30As counsel cites no authority to support this statement I am unawareon December 31, and the employee fails to claim them until after Januaryof the rules of law to which he refers.1, that the wages would be deemed as paid in the following year In such a